Name: Commission Directive 90/439/EEC of 24 July 1990 amending the Annex to Council Directive 82/471/EEC concern ing certain products used in animal feedingstuff
 Type: Directive
 Subject Matter: agricultural activity;  technology and technical regulations
 Date Published: 1990-08-21

 Avis juridique important|31990L0439Commission Directive 90/439/EEC of 24 July 1990 amending the Annex to Council Directive 82/471/EEC concern ing certain products used in animal feedingstuff Official Journal L 227 , 21/08/1990 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 33 P. 0191 Swedish special edition: Chapter 3 Volume 33 P. 0191 *****COMMISSION DIRECTIVE of 24 July 1990 amending the Annex to Council Directive 82/471/EEC concern ing certain products used in animal feedingstuff (90/439/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition (1), as last amended by Commission Directive 89/520/EEC (2), and in particular Article 6 thereof, Whereas Directive 82/471/EEC provides for regular amendment of the content of the Annex thereto as a result of developments in scientific or technical knowledge; Whereas the study of two new products belonging to the group of protein products obtained from micro-organisms and the amino acids group has shown that these products fulfill the requirements of Directive 82/471/EEC; whereas the use of these products in animal nutrition should, therefore, be permitted under certain conditions; Whereas the measures provided for in this Directive are in accordanced with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 82/471/EEC is amended as set out in the Annex hereto. Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 not later than 30 June 1991. The shall immediately inform the Commission thereof. The provisions adopted pursuant to the first paragraph shall make express reference to this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 213, 21. 7. 1982, p. 8. (2) OJ No L 270, 19. 9. 1989, p. 13. ANNEX 1. Under 1.4 'Lower fungi', the following group of products and products are added: 1.2.3.4.5.6.7 // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // Name of product group // Name of product // Chemical designation of product or identity of micro-organism // Nutrient substrate (specifications, if any) // Composition characteristics of product // Animal species // Special provisions // // // // // // // // '1.4.1. Products from production of antibiotics by fermentation // 1.4.1.1. Mycelium, wet by-product from the production of penicillin, ensiled by means of lactobacillus brevis, plantarun, sake, collenoid and streptococcus lactis to inactive the penicillin and heat treated // Nitrogenous compound Penicillium chrysogenum ATCC 48271 // Different sources of carbohydrates and their hydrolysates // Nitrogen expressed as crude protein: min. 7 % // Ruminants pigs // Declaration to be made on the label or packaging of the product: - the name: "Mycelium silage from the production of penicillin" - Nitrogen expressed as crude protein - crude ash - moisture - animal species or category Declaration to be made on the label or packaging of the compound feedingstuff: the name: "Mycelium silage from the production of penicillin".' // // // // // // // 2. In group 3.2 'Lysine', the following product is added: 1.2.3.4.5.6.7 // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // Name of product group // Name of product // Chemical designation of product or identity of micro-organism // Nutrient substrate (specifications, if any) // Composition characteristics of product // Animal species // Special provisions // // // // // // // // // '3.2.6. L-lysine phosphate and its by-products produced by fermentation with Brevibacterium lactofermentum NRRL B-11470 // [NH2-(CH2)4-CH (NH2)-COOH] ; H3PO4 // Sucrose ammonia and fish solubles // L-lysine: min. 35 % Phosphorus: min. 4,3 % // Poultry, pigs // Declaration to be made on the label or packaging of the product: - the name "L-lysine phosphate and its by-products from fermentation". - L-lysine and moisture content.' // // // // // // //